Fourth Court of Appeals
                                   San Antonio, Texas

                                         JUDGMENT
                                      No. 04-15-00153-CV

                                     Tina M. Allen SOUZA,
                                           Appellant

                                                 v.

                                  Heather Clement TESSMER,
                                            Appellee

                  From the 225th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2014-CI-15319
                            Honorable Peter Sakai, Judge Presiding

    BEFORE CHIEF JUSTICE MARION, JUSTICE BARNARD, AND JUSTICE CHAPA

       In accordance with this court’s opinion of this date, the trial court’s order denying Tina M.
Allen Souza’s motion to dismiss is AFFIRMED. Costs of this appeal are taxed against appellant.

       SIGNED August 19, 2015.


                                                  _____________________________
                                                  Luz Elena D. Chapa, Justice